Citation Nr: 0725125	
Decision Date: 08/13/07    Archive Date: 08/20/07	

DOCKET NO.  00-03 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
vocational rehabilitation subsistence allowance under 
Chapter 31, Title 38, United States Code, calculated in the 
amount of $1,268.16.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from July 1985 to July 1987. 

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a March 1998 decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida that denied the benefit 
sought on appeal.  In September 2001, the Board returned the 
case to the RO for additional development and the case was 
subsequently returned to the Board for further appellate 
review.

In a decision dated in December 2005, the Board determined 
that there was no fraud, misrepresentation or bad faith on 
the part of the veteran in the creation of the overpayment 
and returned the case to the RO for additional adjudication.  
The case was subsequently returned to the Board for further 
appellate review.  


FINDING OF FACT

Recovery of the overpayment of vocational rehabilitation 
subsistence allowance calculated in the amount of $1,268.16 
would not be against equity and good conscience.  


CONCLUSION OF LAW

The requirements for waiver of recovery of an overpayment of 
vocational rehabilitation subsistence allowance under 
Chapter 31, Title 38, United States Code, calculated in the 
amount of $1,268.16, have not been met.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. §§ 1.963, 1.965 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to insure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  However, 
it is not clear that such notice is necessary in this case.

In Barger v. Principi, 16 Vet. App. 132 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the Veterans Claim Assistance Act of 2000, with it's expanded 
duties to notify and assist, is not applicable to certain 
cases, such as waiver of recovery of overpayment cases, 
pointing out that the statute at issue was not found in Title 
38, United States Code, Chapter 51.  In any event, statements 
from the veteran during the course of this appeal clearly 
demonstrate his knowledge of the laws and regulations 
involved in his case, as well as the evidence needed to 
substantiate his claim.  Indeed, when the case was previously 
before the Board the veteran was successful, through his 
argument and the evidence submitted, in reversing the RO's 
decision that there was bad faith on his part in the creation 
of the overpayment.  He has also demonstrated similar 
knowledge and understanding during this portion of his 
appeal.

The Board also finds that all relevant evidence necessary for 
an equitable disposition of the veteran's appeal has been 
obtained.  For the most part, the basic facts in this case 
are not in dispute and do not require development.  
Information as to the veteran's financial status has been 
obtained and the veteran submitted argument in support of his 
claim. The veteran has not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  

The veteran essentially contends that he should be entitled 
to a waiver of recovery of the overpayment in question.  The 
basic facts in this case are not in dispute.  The veteran was 
paid a vocational rehabilitation subsistence allowance for 
the time period between January 8, 1997 to May 2, 1997.  The 
VA subsequently received information indicating that the 
veteran did not attend classes during that period of time, 
and the veteran does not contend otherwise.  This created the 
overpayment in question when the veteran's award of 
vocational rehabilitation subsistence allowance was 
terminated retroactive to January 1997 based on his failure 
to attend classes and complete the course work.  In the 
December 2005 decision, the Board addressed the veteran's 
contention as to whether the overpayment was properly created 
and concluded that the overpayment was properly created.  The 
Board also determined that the record did not demonstrate, 
contrary to the RO's determination, that there was fraud, 
misrepresentation or bad faith on the part of the veteran in 
the creation of the overpayment.  The Board then returned the 
case to the RO for consideration of the veteran's claim for 
waiver of recovery of the overpayment under the standard of 
"equity and good conscience."  

Addressing the veteran's claim for a waiver of recovery of 
the overpayment, the initial question is whether there was 
any indication of fraud, misrepresentation or bad faith on 
the part of the veteran in the creation of the overpayment.  
38 U.S.C.A. § 5303(c); 38 C.F.R. § 1.962(b).  If any of these 
elements are found to exist, a waiver of the overpayment debt 
is precluded.  38 C.F.R. § 1.965(b).  This matter was 
resolved in a manner favorable to the veteran in the December 
2005 BVA decision.  As such, a waiver of recovery of the 
overpayment is not precluded and the veteran's claim must be 
considered under the standard of "equity and good 
conscience."

The phrase "equity and good conscience" means arriving at a 
fair decision between the appellant and the VA.  In making 
this determination, consideration is given to various 
elements including (1) the fault of the debtor -- where the 
actions of the debtor contribute to the creation of the debt; 
(2) balancing of the faults -- weighing the fault of the 
debtor against the VA's fault; (3) undue hardship -- whether 
the collection would deprive the appellant of basic 
necessities; (4) defeat the purpose -- whether withholding 
the benefits or recovery would nullify the objective for 
which benefits were intended; (5) unjust enrichment -- 
whether the failure to make restitution would result in an 
unfair gain to the debtor; and (6) changing position to one's 
detriment -- reliance on VA benefits resulting in 
relinquishing a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965(a).

With respect to the fault of the debtor, the Board finds that 
there was fault on the part of the veteran in the creation of 
the debt.  In this regard, the veteran failed to notify the 
VA of the change in his enrollment status and this failure to 
timely notify the VA of a change in his enrollment led 
directly to the creation of the overpayment.

As for balancing of the faults, the Board finds that the VA 
was not at fault in the creation of the overpayment.  After 
approval of the award of vocational rehabilitation benefits, 
the veteran began receiving his subsistence allowance and 
failed to notify the VA of any change in his enrollment so as 
to permit an adjustment of that award.  The veteran was 
clearly advised of the need to do so in correspondence from 
the RO.  As a result, the VA continued to pay the veteran a 
subsistence allowance at the originally approved rate absent 
any notice from him of a change of that rate of training.  
Simply put, if the veteran did not notify the VA of change in 
his enrollment, the VA cannot be at fault in continuing with 
the veteran's original award.

There was also no indication that the recovery of the 
overpayment would defeat the purpose or nullify the objective 
for which the benefits were intended.  There was also no 
indication that the veteran changed his position to his 
detriment based on reliance of VA benefits or that he 
relinquished a valuable right or incurred a legal obligation 
as a result of the erroneous payments.

The Board does find that the payment of vocational 
rehabilitation subsistence allowance to the veteran when he 
was not attending school provided him unjust enrichment.  The 
veteran was clearly receiving vocational rehabilitation 
benefits to which he was not entitled and this provided a 
gain to him that he would otherwise not be entitled to 
receive, but for his withdrawal from classes.  

The last factor for consideration is whether the collection 
would cause undue hardship, and more specifically, whether 
the collection would deprive the veteran or his family of 
basic necessities.  The most recent financial disclosure 
statement from the veteran dated in February 2006 shows that 
the veteran's monthly expenses exceeded his monthly income by 
$284.  But that statement reflects the veteran's financial 
status in 2006, at a time when he reports he was currently 
unemployed due to a severe physical injury.  However, the 
overpayment in question has been repaid by the veteran and 
recovered by the RO years prior to 2006 at a time when the 
veteran was more financially stable.  For example, at the 
time of the veteran's August 1999 hearing at the RO he 
testified that his family's combined income was around 
$80,000 a year.  Therefore, the Board finds that the recovery 
of the overpayment did not cause undue financial hardship at 
the time it was collected.

Based on this discussion, the Board finds that a recovery of 
the overpayment of vocational rehabilitation subsistence 
allowance calculated in the amount of $1,268.16 would not be 
against equity and good conscience.  The Board finds that the 
failure to recover the overpayment would unjustly enrich the 
veteran if he received vocational rehabilitation subsistence 
allowance that he was not entitled to under VA laws and 
regulations and the collection of the overpayment when it was 
collected did not deprive the veteran of basic life 
necessities.  These two factors, when combined with the 
veteran's fault in the creation of the overpayment, lead the 
Board to conclude that recovery of the overpayment would not 
be against equity and good conscience.  The Board believes 
that it is not unreasonable in this case for the veteran to 
afford the VA the same consideration given to any other 
creditors, individuals or institutions that he has an ongoing 
financial relationship with.  Accordingly, the Board finds 
that the waiver of recovery of an overpayment of vocational 
rehabilitation subsistence allowance calculated in the amount 
of $1,268.16 is not warranted.



ORDER

Waiver of recovery of an overpayment of vocational 
rehabilitation subsistence allowance under Chapter 31, 
Title 38, United States Code, calculated in the amount of 
$1,268.16 is denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


